Farmer, Duncan and Thompson, JJ., dissenting: We are unable to agree with the opinion of the court in this case, and make this brief statement, without argument or elaboration, of the reasons for our disagreement. We agree with the court that the act amending sections 17 and 18 did not, and was not intended by the legislature to, take effect until July 1, 1919. It clearly was not intended by the legislature, in the passage of the amendatory act, to produce more revenue. The answer truthfully avers that the acts reducing the tax rates correspondingly would, when applied to the increased assessed valuation, produce the same amount of revenue that had been produced before the amendments. At the time the amendment to sections 17 and 18 went into effect, the assessment by the officers charged with the duty of making the assessment presumably, and we think in fact, had been made in every county in the State, unless that was not so in Cook county. The various provisions of the Revenue act required the completion of the assessment and the return of their books by the assessors to the county clerk on or before July 1. The assessment made by the assessors was a completed act, in compliance with the law then in force, before the amendment became a law. That one county may not have completed the assessment within the time required by law does not, we think, justify holding the assessment was not completed in the other counties. The statute is general in its application, and its binding obligation is not affected by the fact that it had not been complied with in some localities. (Board of Supervisors v. Keady, 34 Ill. 293.) The reviewing boards provided by the statute to review and correct the assessment made by the assessors are not given, and were not intended to be given, authority to make a new and entirely different assessment of property which had been correctly and lawfully assessed for taxation by the assessors. It is quite true the rate of taxation and basis for assessment of property are subject to change, but we cannot agree that a law changing the basis of assessment, which takes effect after the assessment f'or that year had been completed, can be made to apply to the assessment for such year. When an assessment is lawfully and correctly made before July 1 on the basis required by the statute, the property owner then has a right which the legislature has no authority to deprive him of by the enactment- of a law changing the basis of the assessment,- to take effect July 1. When the act amending sections 17 and 18 went into effect, July 1, 1919, the assessment for that year was a completed act, and no act taking effect after the completion of that act could affect or supersede the assessment. Section 4 of the act relating to the construction of statutes (Hurd’s Stat. 1917, p. 2846,) provides that no new law shall be construed to repeal a former law as to any act done, right accrued or claim arising under the former law. This assessment was an “act done” before the new law went into effect, and it seems to us the construction given the new law is directly in violation of our own statute on the subject of statutory construction.